INDIANA TAX COURT
                                                   Cases Transmitted
                                                    Week of 9/28/15


Name:          Quest Diagnostics Clinical Laboratories, Inc. v. Indiana Department of State Revenue
Case No.       49T10-1510-TA-00031
Date Filed:    10/2/15
Attorneys:     Mark J. Richards, Matthew J. Ehinger
Type of Tax:   AGIT – Taxpayer maintains that the Department of Revenue erred in issuing proposed assessments
               against it (as well as in denying its claims for refund) because it included the apportionment factors of a
               minority interest in the computation of adjusted gross income tax due.